United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2434
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Ronda Jo Due,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 6, 2007
                                Filed: July 12, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

        In this direct criminal appeal, court-appointed counsel for Ronda Jo Due has
filed a motion seeking leave to withdraw and a brief pursuant to Anders v. California,
386 U.S. 738 (1967). Due pleaded guilty to a conspiracy charge and was sentenced
to 60 months in prison and 3 years of supervised release. The district court1 entered
judgment on May 12, 2006. Due’s pro se notice of appeal, dated May 30 and
postmarked June 1, was received by the district court on June 2. Even if the notice of
appeal is deemed filed on May 30, it was not filed within ten days of entry of

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
judgment and is therefore untimely. See Fed. R. App. P. 4(b)(1)(A)(i). A district
court may, however, grant a defendant an additional 30 days in which to file a notice
of appeal upon a showing of excusable neglect or good cause. See Fed. R. App. P.
4(b)(4).

       Accordingly, counsel’s motion is held in abeyance and the case is remanded to
the district court to determine whether the time for filing a notice of appeal should be
extended under Fed. R. App. P. 4(b)(4). See United States v. Austin, 217 F.3d 595,
597 (8th Cir. 2000); United States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per
curiam). Upon making that determination, the district court shall promptly return the
case to this court for dismissal or further proceedings, as may be appropriate.
                          ______________________________




                                          -2-